NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

NIKOLAOS KOUTSOURADIS,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3607
                                            )
NATIONSTAR MORTGAGE LLC and                 )
MIDLAND CREDIT MANAGEMENT,                  )
INC.,                                       )
                                            )
             Appellees.                     )
                                            )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pasco County;
Declan P. Mansfield, Judge.

Wm. Newt Hudson of the Law Office of
Wm. Newt Hudson, Tarpon Springs, for
Appellant.

Nancy M. Wallace and Ryan D. O'Connor
of Akerman LLP, Tallahassee; and William
P. Heller of Akerman LLP, Fort Lauderdale
for Appellee Nationstar Mortgage LLC.

No appearance for Appellee Midland
Credit Management, Inc.


PER CURIAM.


             Affirmed.
LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.




                                  -2-